                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

ROBERT METZGAR III,

                          Plaintiff,

                   v.
                                          Civil Action No. 18-1310-CFC
STATE OF DELAWARE
DEPARTMENT OF NATURAL
RESOURCES AND
ENVIRONMENTAL CONTROL, an
agency of the State of Delaware,
SHAWN M. GARVIN, Secretary of
DNREC, in his official capacity,
DAVID SMALL, former Secretary of
DNREC, in his official capacity,
CI-IlEF DREW T. A YDELOTTE, in
his individual and official capacities,
and CAPTAIN BRIAN POLLOCK,
in his individual and official
capacities
                          Defendants.


Michele D. Allen, ALLEN & ASSOCIATES, Wilmington, Delaware

      Counsel for Plaintiff

Ralph K. Durstein, III, Wilson B. Davis, STATE OF DELAWARE
DEPARTMENT OF JUSTICE, Wilmington, Delaware

      Counsel for Defendants

                          MEMORANDUM OPINION

January 13, 2020
Wilmington, Delaware
                                              UNITED STATES DISTRICT JUDGE

      Plaintiff Robert Metzgar sued five defendants for alleged violations of his

right to due process under the Fourteenth Amendment of the United States

Constitution: the State of Delaware Department of Natural Resources and

Environmental Control (DNREC); Shawn M. Garvin, the Secretary ofDNREC;

Garvin's predecessor, David Small; Drew T. Aydelotte, the Chief of DNREC's

Division of Fish & Wildlife Natural Resources Police Department (the FWPD);

and Brian Pollock, a Captain with the FWPD. D.I. 4. On July 9, 2019, the Court

granted Defendants' motion to dismiss Plaintiff's Complaint under Federal Rule of

Civil Procedure 12(b)(6). D.I. 11; D.I. 12. Plaintiff has moved for reconsideration

of the Court's dismissal decision under Federal Rule of Civil Procedure 59(e). D.I.

13.

      "The standard for obtaining relief under Rule 59(e) is difficult to meet."

Butamax Advanced Biofuels LLC v. Gevo Inc., 2015 WL 4919975, at* 1 (D. Del.

Aug. 18, 2015). A court should exercise its discretion to alter or amend its

judgment only if the movant demonstrates one of the following: ( 1) a change in the

controlling law; (2) a "need to correct a clear error of law or fact or to prevent

manifest injustice"; or (3) availability of new evidence not available when the

judgment was granted. Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176
F.3d 669, 677 (3d Cir. 1999). A motion for reconsideration is "not properly

grounded on a request that a court rethink a decision already made and may not be

used as a means to argue new facts or issues that inexcusably were not presented to

the court in the matter previously decided." Butamax, 2015 WL 491997 5, at * 1

(internal quotation marks and citations omitted).

      Although Plaintiff states that he is seeking reconsideration because the Court

"misunderstood the application of law" and reconsideration is needed to prevent

manifest injustice, D.I. 13   ,r,r 4, 8, he merely repeats the arguments he made when
opposing Defendants' motion to dismiss: that he was "not an 'at-will' employee

but rather he ha[d] a 'property' interest in his continued employment which was

created and defined by the terms of the Delaware Law Enforcement Officers Bill

of Rights," id.   ,r 11; D.I. 5 at 7-9; D.I. 13 at 5-7.   Such arguments do not warrant

reconsideration.

      "Reconsideration should not be granted where it would merely accomplish

repetition of arguments that were or should have been presented to the court

previously." Karr v. Castle, 768 F. Supp. 1087, 1093 (D. Del. 1991). Plaintiff has

not asserted that the Court's decision was based on a clear error of law or fact. Nor

has he presented any evidence that the Court's decision resulted or will result in

manifest injustice. Instead, Plaintiff, at most, asserts that it would have been

reasonable for the Court to rule in his favor on the motion to dismiss and asks the


                                              2
Court to reconsider arguments he already presented to it. "Reconsideration is not

permitted simply to allow a second bite at the apple." Bhatnagar v. Surrendra

Overseas Ltd., 52 F .3d 1220, 1231 (3d Cir. 1995). Without a showing of clear

error or manifest injustice, the Court will not reconsider Plaintiffs claim that his

employment was a property interest protected by the Fourteenth Amendment.

      Plaintiff also asserts that the Court misapplied the law when it concluded

that Plaintiff did not have a liberty interest under the Fourteenth Amendment, but

he provides no arguments or evidence in support of that conclusory statement. The

Court will therefore not reconsider Plaintiffs liberty interest claim.

      Accordingly, the Court will deny Plaintiffs motion for reconsideration.

      The Court will enter an order consistent with this Memorandum Opinion.




                                           3
